 UNITED STATES DISTRICT COURT                                                                              TRANSCRIPT ORDER                                                                       C O U R T U S E O NL Y
NORTHERN DISTRICT OF CALIFORNIA                                                                   Please use one form per court reporter.                                                             DUE DATE:
           CAND 435                                                                                   a/A counsel please use Form a!A24
             (CANO Rev. 08/2018)                                                                  Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                                   2a. CONTACT PHONE NUMBER                                                3. CONTACT EMAIL ADDRESS
Jessi Knight                                                                         (415) 655-1307                                                           knightj@gtlaw.com
1b. ATTORNEY NAME (if different)                                                    2b. ATTORNEY PHONE NUMBER                                               3. ATTORNEY EMAIL ADDRESS
 Howard Holderness                                                                   (415) 655-1308                                                           holdernessh@gtlaw.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                     5. CASE NAME                                                                            6. CASE NUMBER
Greenberg Traurig, LLP
Four Embarcadero Center, Ste. 3000                                                                             In re California Bail Bond Antitrust Litigation                                          3: 19-cv-00717
San Francisco, CA 94111
                                                                                                              8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+� FTR                                           OAPPEAL            0 CRIMINAL          0 In forma pauperis (NOTE: Court order for transcripts must be attached)
                                                                                                              0 NON-APPEAL       � CIVIL             CJA: Do not use this form: use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:




                                                                                                         I I I I                                                                                           I I
                                                                                             b.       SELECT FORMAT($) (NOTE: ECF access is included
 a.     HEARING($) (OR PORTIONS OF HEARINGS)                                                                                                                C.    DELIVERY TYPE ( Choose one per line)



                                                                                                                                                                                I I
                                                                                                      with purchase of PDF, text, paper or condensed.)
                                                                  PORTION                       PDF        TEXT/ASCII   PAPER    CONDENSED    ECF ACCESS   ORDINARY    14-Day   EXPEDITED    3-DAY       DAILY      HOURLY     REALTIME
                                                     If requesting less than full hearing,    (email)        (email)               (email)       (web)      (30-day) 1           (7-day)               (Next day)    (2 hrs)
      DATE           JUDGE                TYPE
                     (initials)                     specify portion (e.11, w�ness or time)


                                                                                                  •                                                                                                      •
                                       (e.g. CMC)

04/24/2019            JST               CMC                                                                   0          0           0           0           0          0         0           0                       0          0
                                                                                                  0           0          0           0           0           0          0         0           0           0           0          0
                                                                                                  0           0          0           0           0           0          0         0           0           0           0          0
                                                                                                  0           0          0           0           0           0          0         0           0           0           0          0
                                                                                                  0           0          0           0           0           0          0         0           0           0           0          0




                                            z
                                                                                                  0           0          0           0           0           0          0         0           0           0           0          0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:



                                   /
ORDER & CERTIFl?k 12.)                     '¼        below.I certify that I will pay all chacges (dep�lt plos addltiooal).                                                        12. DATE
11. SIGNATURE                      ,        j        _ �
                                                                                                                                                                                  06/03/2019
                    '--       .e-1.I-J \               l�




         Clear Form                                                                                                                                                                          Save as new PDF
